                          Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 1 of 10
AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet I



                                          UNITED STATES DISTRICT COURT
                                        Western District of Pennsylvania
                                                        )
               UNITED STATES OF AMERICA                 )     JUDGMENT                                  IN A CRIMINAL CASE
                          v.                            )
                                                        )
                                                         )    Case Number:                               2 : l 8-cr-229
                         EDWARD FICHTER                                  )       USM Number:             39136-068
                                                                         )
                                                                         )       LINDA E.J . COHN
                                                                         )       Defendant's Attorney
THE DEFENDANT:
[8J pleaded guilty to count(s)      2
                                    - ------------------------------------
•    pleaded nolo contendere to count(s)
     which was accepted by the court.

D    was found guilty on count(s)
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
II8 U.S.C. 2252(a)(2),             POSSESSION DEPICTING THE SEXUAL EXPLOITATION                             5/3/2018          2
(b)(I )                            OF A MINOR




       The defendant is sentenced as provided in pages 2 through       _ _I_O__ of thi s judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

[8J Count(s) I
                -------------
                                                      [8J is     D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines , restitution , costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution , the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       10/22/2020




                                                                       Signature of Jud ge




                                                                       MARK R. HORNAK, CHIEF UNITED STATES DISTRJCT JUDGE
                                                                       Name and Title of Judge


                                                                       10/22/2020
                                                                       Date
                        Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 2 of 10
AO 245B (Rev. 09/19)   Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                Judgment - Page       2    of   IO
 DEFENDANT:                  EDWARD FICHTER
·CASE NUMBER:                18-229- 1


                                                         IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
SEVENTY-FIVE (75) MONTHS




    ~   The court makes the following recommendations to the Bureau of Prisons:
   THAT THE DEFENDANT BE INCARCERATED AS CLOSE AS POSSIBLE TO PITTSBURGH, PA TO FACILITATE FAMILY CONNECTIONS . THAT THE
   DEFE DA T BE ENROL LED IN AND PARTICIPATE IN AN Y AND ALL SEX OFFENDER TREATMENT PROGRAMS THAT ARE AVAILABLE A D FOR
   WHICH HE QUALIFIES . THAT THE DEFENDANT BE ENROLLED IN AND PARTICIPATE IN ANY AND ALL TREATMENT PROGRAMS FOR SUBSTA CE
   ABUSE AND EMOTIONAL HEALT H THAT ARE AVA ILABLE AND FOR WHICH HE QUALIFIES, INCLUDING RDAP.


    ~    The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
         D at                                D a.m.        D p.m.       on
         D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D before 2 p.m. on
         D as notified by the United States Marshal.
         D as notified by the Probation or Pretrial Services Office.


                                                               RETURN
 I have executed this judgment as follows :




         Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                              UN ITED ST ATES MARSHAL




                                                                       By
                                                                                           DEPUTY UNITED ST ATES MARSHAL
                        Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 3 of 10
AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                         Judgment- Page   3    of       IO
DEFENDANT:                 EDWARD FICHTER
CASE NUMBER:                18-229-1
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
FIFTEEN (15) YEARS




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal , state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D   The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    ~    You must cooperate in the collection of DNA as directed by the probation officer. (check      if applicable)
6.    ~    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D    You must participate in an approved program for domestic violence . (check   if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 4 of 10
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Rel ease
                                                                                                                  4 _ _ of _ _ _l_O_ __
                                                                                                Judgment-Page _ _ _
DEFENDA T:                   EDWARD FICHTER
CASE NUMBER:                 18-229-1

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard cond itions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal j udicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawfu l type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least
        IO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communi.cate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
                         Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 5 of 10
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                          Judgment- Page _ 5 _ of   IO
DEFENDANT:                 EDWARD FICHTER
CASE NUMBER:               18-229-1

                                         SPECIAL CONDITIONS OF SUPERVISION
14) THE DEFENDANT SHALL REPORT ANY CHANGE OF ADDRESS WITHIN 30 DAYS TO THE UNITED STATES
ATTORNEY'S OFFICE WHILE ANY PORTION OF THE RESTITUTION REMAINS OUTSTANDING.

15) THE DEFENDANT IS PROHIBITED FROM I CURRING NEW CREDIT CHARGES OR OPENING ADDITIONAL LINES OF
CREDIT WITHOUT PRIOR WRITTEN APPROVAL OF THE PROBA TIO OFFICER, SO LO G AS RESTITUTION REMAINS
UNPAID.

16) THE DEFENDANT SHALL PAY RESTITUTION THAT IS IMPOSED BY THIS JUDGMENT THAT REMAINS UNPAID AT
THE COMMENCEMENT OF THE TERM OF SUPERV ISED RELEASE AT A RA TE OF NOT LESS THAN 10 PERCENT OF HIS
GROSS MO THLY EARNINGS . THE FIRST PAYMENT SHALL BE DUE WlTHIN 30 DAYS FROM THE DEFENDANT'S
RELEASE FROM THE CUSTODY OF THE BUREAU OF PRISONS.

17) THE DEFENDANT SHALL PARTICIPATE IN A PROGRAM OF TESTING AND, IF NECESSSARY, TREATMENT FOR
SUBSTANCE ABUSE, SAID PROGRAM TO BE APPROVED IN ADVANCE BY THE PROBATION OFFICER, UNTIL SUCH
TIME AS THE DEFENDANT JS RELEASED FROM THE PROGRAM BY THE COURT. FURTHER, THE DEFENDANT SHALL
BE REQUIRED TO CONTRIBUTE TO THE COSTS OF SERVICES FOR ANY SUCH TREATMENT IN AN AMOUNT
DETERMINED BY THE PROBATION OFFICER, BUT NOT TO EXCEED THE ACTUAL COST. THE DEFEN DANT SHALL
SUBMIT TO ONE DRUG URINALYSIS WlTHIN 15 DAYS AFTER BEING PLACED ON SUPERVISION AND AT LEAST TWO
PERIODIC TESTS THEREAFTER.

18) IT IS FURTHER ORDERED THAT THE DEFENDANT SHALL NOT INTENTIONALLY PURCHASE, POSSESS AND/OR
USE ANY SUBSTANCE(S) DESIGNED TO SIMULATE OR ALTER IN ANYWAY THE DEFENDANT'S OWN URINE
SPECIME . IN ADDITION, THE DEFENDANT SHALL NOT PURCHASE, POSS ESS AND/OR USE ANY DEVICE(S)
DESIGNED TO BE USED FOR THE SUBMISSION OF A THIRD PARTY URINE SPECIMEN.

19) THE DEFENDANT SHALL PROVIDE THE PROBATION OFFICER WlTH ACCESS TO ANY REQUESTED FINANCIAL
TNFORMA TION.

20) THE DEFENDANT SHALL COOPERATE IN THE COLLECTIO OF DNA AS DIRECTED BY THE PROBATION OFFICER,
PURSUANT TO 28 C.F.R. § 28.12, THE DNA FINGERPRINT ACT OF 2005, AND THE ADAM WALSH CHILD PROTECTION
AND SAFETY ACT OF 2006.

21) THE DEFENDANT SHALL FORFEIT TO THE UNITED ST ATES THE FOLLOWING PROPERTIES TO THE UNITED
STATES THE FOLLOWING PROPERTIES WHICH ARE ALSO IDENTIFIED IN THE FORFEITURE ALLEGATION,
INCLUDING BUT NOT LIMITED TO THE FOLLOWING: (a) SAMSUNG GALAXY JI, SERIAL NUMBER R28J606FH8R; AND
(b) ZTE CELLPHONE, SN 32F476633BBI.

22) THE DEFENDANT IS PERMITTED TO POSSESS AND/OR USE A COMPUTER AND IS ALLOWED ACCESS TO THE
INTERNET. HOWEVER, THE DEFE DANT IS OT PERMITTED TO USE A COMPUTER, OR OTHER ELECTRONIC
COMMUNICATION OR DATA STORAGE DEVICES, INCLUDING A CELL PHONE, TO ACCESS CHILD PORNOGRAPHY OR
TO COMMUNICATE WlTH ANY INDIVIDUAL OR GROUP FOR THE PURPOSE PROMOTING SEXUAL RELATIONS WITH
CHILDREN. THE DEFENDANT SHALL CONSENT TO THE INSTALLATION OF ANY HARDWARE/SOFTWARE TO
MONITOR ANY COMPUTER, OR OTHER ELECTRON IC COMMUNICATION OR DATA STORAGE DEVICES USED BY THE
DEFENDANT TO CONFIRM THE DEFENDAN T'S COMPLIANCE WITH THIS CONDITION. THE DEFEN DANT SHALL PAY
THE MONITORING COSTS AS DIRECTED BY THE PROBATIONIPRETRIAL SERVICES OFFICER. FURTHERMORE, THE
DEFENDANT SHALL CONSENT TO PERIODIC UNANNOUNCED EXAMINATIONS BY THE PROBATION/ PRETRIAL
SERVICES OFFICER OF ANY COMPUTERS, CELL PHONES, OR OTHER ELECTRONIC COMMUNICATION OR DATA
STORAGE DEVICES THAT THE DEFENDANT HAS ACCESS TO, TO CONFIRM THE DEFENDANT'S COMPLIANCE WlTH
THIS CONDITION. ADDITIONALLY, THE DEFENDANT SHALL CONSENT TO THE SEIZURE AND REMOVAL OF
HARDWARE A D DATA STORAGE MEDIA FOR FURTHER ANALYSIS BY THE PROBATION/PRETRIAL SERVICES
OFFICER, BASED UPON REASONABLE SUSPICION OF A VIOLATION OF THE CONDITIONS IMPOSED IN THIS CASE, OR
BASED UPON REASONABLE SUSPICION OF UNLAWFUL CONDUCT BY THE DEFENDANT. THE DEFENDANT'S
FAILURE TO SUBMIT TO THE MONITORING AND/OR SEARCH OF COMPUTERS AND OTHER ELECTRONIC
COMMUNICATION OR DATA STORAGE DEVICES USED BY THE DEFENDANT MAY BE GROUNDS FOR REVOCATION.
                         Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 6 of 10
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                           Judgment- Page   6   of   10
DEFENDA T:                 EDWARD FfCHTER
CASE NUMBER:               18-229-1

                                         SPECIAL CONDITIONS OF SUPERVISION
23) IF THE DEFENDANT'S EMPLOYMENT REQUIRES THE USE OF A COMPUTER, THE DEFENDANT MAY USE A
COMPUTER TN CONNECTION WITH THE EMPLOYMENT AS APPROVED TN ADVANCE BY THE PROBATION OFFICER,
PROVIDED THE DEFENDANT NOTIFIES HIS EMPLOYER OF THE NATURE OF HIS CONVICTION. THE PROBATION
OFFICER SHALL CONFIRM THE DEFENDANT'S COMPLIANCE WITH THIS NOTIFICATION REQUIREMENT.

24) THE DEFENDANT SHALL PROVIDE THE U.S. PROBATION OFFICE WITH A CCU RA TE INFORMATION ABOUT HIS
ENTIRE COMPUTER SYSTEM (HARDWARE/SOFTWARE) AND OTHER ELECTRONIC COMMUNICATION OR DATA
STORAGE DEVICES OR MEDIA TO INCLUDE ALL PASSWORDS USED AND THE NAME OF THE TNTERNET SERVICE
PROVIDER(S). THE DEFENDANT ALSO SHALL ABIDE BY THE PROVISIONS OF THE COMPUTER RESTRICTIONS AND
MONITORTNG PROGRAM APPROVED BY THE COURT.

25) THE DEFENDANT SHALL SUBMIT HIS PERSON, PROPERTY, HOUSE, RESIDENCE, VEHICLE, PAPERS, BUSTNESS OR
PLACE OF EMPLOYMENT, TO A SEARCH, CONDUCTED BY A UN ITED STATES PROBATION OR PRETRIAL SERVICES
OFFICER AT A REASONABLE TIME AND IN A REASONABLE MANNER, BASED UPON , BASED UPON REASONABLE
SUSPICIO OF CONTRABAND OR EVIDENCE OF A VIOLATION OF A CONDrTION OF SUPERVISION . FAILURE TO
SUBMIT TO A SEARCH MAY BE GROUNDS FOR REVOCATION. THE DEFENDANT SHALL INFORM ANY OTHER
RESIDENTS THAT THE PREMISES MAY BE SUBJECT TO SEARCHES PURSUANT TO THIS CONDrTION.

26) WITH THE EXCEPTION OF BRIEF, UNANTICIPATED, AND TNCIDENTAL CONTACTS, THE DEFENDANT SHALL NOT
ASSOCIATE WITH CHILDREN UNDER THE AGE OF 18, EXCEPT FOR IMMEDIATE FAMILY MEMBERS, UNLESS TN THE
PRESENCE OF AN ADULT WHO HAS BEEN APPROVED BY THE PROBATION OFFICER.

27) THE DEFENDANT SHALL PARTICIPATE TN A MENTAL HEALTH AND/OR SEX OFFENDER TREATMENT PROGRAM,
APPROVED BY THE PROBATION OFFICER, UNTIL SUCH TIME AS THE DEFENDANT IS RELEASED FROM THE
PROGRAM BY THE COURT. THE DEFENDANT SHALL ABIDE BY ALL PROGRAM RULES, REQUIREMENTS, AND
CONDITIO S OF THE SEX OFFENDER TREATMENT PROGRAM, I CLUDTNG SUBMISSION TO POLYGRAPH TESTTNG ;
SAID TESTTNG SHALL CONTTNUE THROUGHOUT THE TERM OF SUPERVISION TN ORDER TO MONITOR AND ENSURE
COMPLIANCE WITH THE CONDITIONS OF SUPERVISION. FURTHER, THE DEFENDANT SHALL BE REQUIRED TO
CONTRIBUTE TO THE COSTS OF SERVICES FOR ANY SUCH TREATMENT IN AN AMOUNT DETERMINED BY THE
PROBATION OFFICER, BUT NOT TO EXCEED THE ACTUAL COST. THE PROBATION OFFICE IS AUTHORIZED TO
RELEASE THE DEFENDANT'S PRESENTENCE REPORT TO THE TREATMENT PROVJDER, IF SO REQUESTED.

28) AS REQUIRED BY 18 U.S.C. §§ 3563(a)(8) AND 3583(d), AND THE SEX OFFENDER REGISTRATION AND
NOTIFICATION ACT (SORNA , 42 U.S.C . § 16901 ET SEQ.), THE DEFENDANT SHALL REPORT TH E ADDRESS WHERE HE
WILL RESIDE AND ANY SUBSEQUENT CHANGE OF RESIDENCE TO THE PROBATION OFFICER RESPONSIBLE FOR
DEFENDANT'S SUPERVISION, AND FURTHER SHALL REGISTER AS A CONVICTED SEX OFFENDER IN ANY STATE
WHERE HE RESIDES, IS EMPLOYED, CARRIES ON A VOCATION , OR IS A STUDENT.

29) THE DEFENDANT SHALL NOT FREQUENT AND/OR LOITER WITHTN 500 FEET OF PLACES WHERE CHILDREN
CONGREGATE ON A REGULAR BASIS, SUCH AS, BUT NOT LIMITED TO, SCHOOLS; PLAYGROUNDS ; CHILDREN'S TOY
AND/OR CLOTHTNG STORES; VIDEO ARCADES ; DAYCARE CENTERS; SWIMMING POOLS; ZOOS; AMUSEMENT PARKS,
OR OTHER PLACES PRIMARILY USED THAT CAN BE REASONABLY BE EXPECTED TO BE USED BY CHILDREN UNDER
THE AGE OF 18, WITHOUT PRIOR PERMISSION OF THE PROBATION OFFICER.

30) THE DEFENDANT SHALL NOT PHOTOGRAPH AND/OR VIDEOTAPE ANY CHILDREN UNDER THE AGE OF 18 (OTHER
THAN IMMEDIATE FAMILY) WITHOUT THE WRITTEN CONSENT OF THEIR PARENT OR LEGAL GUARDIAN WHO IS
AWARE OF THE NATURE OF THE DEFENDA T'S HISTORY, CHARACTERISTICS AND/OR CONVICTION(S) AND HAS
BEEN APPROVED BY THE PROBATION OFFICE.
                         Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 7 of 10
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet S - Criminal Monetary Penalties
                                                                                                                Judgment -   Page      7       of         IO
 DEFENDA T:                        EDWARD FICHTER
-CASE NUMBER:                      18-229
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                Restitution                       Fine                       AV AA Assessment*                 JVTA Assessment**
TOTALS            $ 100.00                  $ 1,000.00                        $ 0.00                   $   0.00                            $ 0.00



D     The determination ofrestitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (A O 245C) will be
      entered after such determination.

[8J   The defendant must make restitution (including community restitution) to the fo llowing payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment col umn below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                                Total Loss***                                Restitution Ordered                         Priority or Percentage
"F"OFTHE                                                                                                $1,000.00
"BLUESPINK" SERIES
MARSH LAW FIRM PLLC
IN TRUST FOR ERIN
ATTN: "F"
PO BOX 4668
#65135
NEW YORK , NY
10163-4668




TOTALS                               $                                               $ _ _ _ _ _~ 1,~
                                                                                                    0 _0 0_.o_o_
                                         ----------
D     Restitution amount ordered pursuant to plea agreement $
                                                                               ----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to I 8 U .S .C. § 3612(g).

[8J   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      [8J   the interest requirement is waived for              D       fin      [8J restitution.

      •     the interest requirement for          D     fine        D         restitution is modified as follows :

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of20 I 8, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.
** * Findings for the total amount of losses are required under Chapters I 09A, 110, 11 0A, and 113A of Title                       I 8 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                        Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 8 of 10
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet SA - Criminal Monetary Penalties
                                                                         Judgment-Page _...c...8_ of -----'-1-'-
                                                                                                             0 __
  DEFENDANT:              EDWARD FICHTER
· CASE NUMBER:            18-229-1
                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

THE DEFENDANT AGREES TO PARTICIPATE fN THE UNITED STATES BUREAU OF PRISONS' INMATE FINANCIAL
RESPONSIBILITY PROG RAM, THROUGH WHICH 50% OF HIS PRISON SALARY WILL BE APPL! ED TO PAY THE
RESTITUTION. THE DEFENDANT SHALL PAY RESTITUTION THAT IS IMPOSED BY THIS JUDGMENT THAT REMAINS
UNPAID AT THE COMMENCEMENT OF THE TERM OF SUPERVISED RELEASE AT A RA TE OF NOT LESS THAN 10
PERCENT OF HIS GROSS MONTHLY EARNfNGS. THE FIRST PAYMENT SHALL BE DUE WTTHfN 30 DAYS FROM THE
DEFENDANT'S RELEASE FROM THE CUSTODY OF THE BUREAU OF PRISONS.

THE DEFENDANT SHALL APPLY ALL MONEYS RECEIVED FROM rNCOME TAX REFUNDS, LOTTERY WINNrNGS,
INHERITANCE , JUDGMENTS AND ANY ANTICIPATED OR UNEXPECTED FINANCIAL GAfNS TO THE OUTSTANDfNG
COURT ORDERED FfNANCIAL OBLIGATION WTTHfN IO DAYS OF RECEIPT, UNLESS EXCUSED FROM DOfNG SO BY
ORDER OF THE COURT.
                          Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 9 of 10
AO 245 8 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedul e of Pay ments
                                                                                                          Judgment - Page __9_ _ of        IO
  DEFENDA T:                 EDWARD FICHTER
. CASE NUMBER:               18-229- 1


                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A    •     Lump sum payment of$                                  due immediately, balance due


            •    not later than                                       , or
            •    in accordance with       •     C    •     D,     •    E, or     D F below ; or

 B
      •     Payment to begin immediately (may be combined with                 • c,      DD, or     D F below); or

 C     D    Payment in equal       _ _ _ _ _ (e .g. , weekly, monthly, quarterly) installments of$ _ _ __ _ _ over a period of
                           (e.g., months or years), to commence  _ _ _ _ (e .g. , 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal        _ _ _ __ (e .g. , weekly, monthly, quarterly) installments of$ _ _ _ _ _ _ over a period of
                           (e.g. , months or years) , to commence _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonm ent to a
            term of supervision ; or

 E     D    Payment during the term of supervi sed rel ease will commence within _ _ _ _ _ (e. g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     ~    Special instructions regarding the payment of criminal monetary penalties :
            PLEASE SEE PAGE 8




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case umber
       Defendant and Co-Defendant Names                                                      Joint and Several           Correspond ing Payee,
       (including defendant number)                             Total Amount                      Amount                     if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the followin g court cost(s):

 ~     The defendant shall forfeit the defendant' s interest in the following property to the United Sta tes:
       PLEASE SEE PAGE 10


 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalti es, and (I 0) costs, including cost of
 prosecution and court costs.
                            Case 2:18-cr-00229-MRH Document 69 Filed 10/23/20 Page 10 of 10
    AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                            Sheet 6B- Schedule of Payments
                                                                              Judgment-Page   10   of - ~10_ _
    DEFENDANT:                 EDWARD FICHTER
I   CASE NUMBER:               18-229-1

                                               ADDITIONAL FORFEITED PROPERTY
    THE DEFENDANT SHALL FORFEIT TO THE UNITED STATES THE FOLLOWlNG PROPERTIES TO THE UNITED STATES
    THE FOLLOWlNG PROPERTIES WHICH ARE ALSO IDENTIFIED IN THE FORFE ITURE ALLEGATION, INCLUDING BUT
    NOT LIMITED TO THE FOLLOWING: (a) SAMSUNG GALAXY JI , SERIAL NUMBER R28J606FH8R; AND (b) ZTE
    CELLPHONE, SN 32F476633BBI.
